Case 1:07-cr-00615-SOM Document 758 Filed 06/02/20 Page 1 of 9   PageID #: 7366



                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

 BENJAMIN ACUNA,               )          CRIM. NO. 07-00615 SOM (01)
                               )
                Petitioner,    )          ORDER DENYING MOTION
                               )          REQUESTING REDUCTION OF
           vs.                 )          SENTENCE PURSUANT TO 18 U.S.C.
                               )          § 3582(c)(1)(A)(i)
 UNITED STATES OF AMERICA,     )
                               )
                Respondent.    )
 _____________________________ )


              ORDER DENYING MOTION REQUESTING REDUCTION OF
           SENTENCE PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)(i)

 I.          INTRODUCTION.

             Benjamin Acuna is serving a 384-month (32-year) prison

 sentence, having been found guilty by a jury of having conspired

 to distribute methamphetamine and to commit money laundering.

 His lengthy sentence related in large part to his involvement in

 an enormous methamphetamine operation that included the bringing

 of thousands of pounds of methamphetamine into Hawaii from

 Nevada.    In a motion filed on March 9, 2020, Acuna, citing

 factors other than the coronavirus pandemic, seeks a reduction of

 his sentence pursuant to the First Step Act, 18 U.S.C.

 § 3582(c)(1)(A)(i).     That law allows defendants to move for

 sentence reductions based on “extraordinary and compelling

 reasons.”    Because Acuna does not establish such reasons, the

 court denies his motion.
Case 1:07-cr-00615-SOM Document 758 Filed 06/02/20 Page 2 of 9   PageID #: 7367



 II.         BACKGROUND.

             Acuna was charged with conspiring to distribute and

 possess with intent to distribute 50 grams or more of

 methamphetamine, its salts, isomers, and salts of its isomers

 (Count 1), and conspiring to commit money laundering (Count 3).

 Counts 2 and 4 sought criminal forfeiture of the proceeds and

 property derived from the alleged conspiracies.          See ECF No. 264

 (First Superseding Indictment).

             On September 2, 2008, a jury found Acuna guilty of

 Counts 1 and 3, and found him subject to criminal forfeiture of

 $8 million, property in Nevada, and money held in various bank

 accounts.    See ECF Nos. 370 (Verdict finding Acuna guilty of

 Counts 1 and 3), 386 (Special Verdict Form regarding forfeiture

 of property).

             In January 2009, this court sentenced Acuna with

 respect to Count 1 to 384 months in prison and five years of

 supervised release.     With respect to Count 3, this court

 sentenced Acuna to 240 months in prison and three years of

 supervised release.     The terms are being served concurrently.

 See ECF Nos. 439 (Minute Order re Sentencing Hearing), 449

 (Amended Judgment in a Criminal Case).        The sentence imposed,

 while lengthy, was less than the life term set forth in the

 advisory Sentencing Guidelines, which took into account




                                      2
Case 1:07-cr-00615-SOM Document 758 Filed 06/02/20 Page 3 of 9   PageID #: 7368



 enhancements for Acuna’s leadership role, possession of a

 firearm, and obstruction of justice.

             The Ninth Circuit affirmed Acuna’s conviction and

 sentence.    See ECF No. 636.     Acuna thereafter moved to vacate his

 sentence pursuant to 28 U.S.C. § 2255.        See ECF No. 651.      This

 court denied that motion.       See ECF No. 675.    The Ninth Circuit

 denied Acuna’s request for a certificate of appealability.            See

 ECF No. 703.

             On March 9, 2020, Acuna, having served less than half

 of the 32-year sentence imposed on Count I, filed the present

 motion seeking to reduce the sentence.        See ECF No. 750.

 III.        ANALYSIS.

             Acuna seeks a reduction of his sentence pursuant to 18

 U.S.C. § 3582(c)(1)(A)(I), which was amended by the First Step

 Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018).            Until

 passage of that Act, only the Bureau of Prisons could move for

 relief under § 3582(c)(1)(A).       The Act allows such a motion by a

 defendant:

             (A) the court, upon motion of the Director of
             the Bureau of Prisons, or upon motion of the
             defendant after the defendant has fully
             exhausted all administrative rights to appeal
             a failure of the Bureau of Prisons to bring a
             motion on the defendant’s behalf or the lapse
             of 30 days from the receipt of such a request
             by the warden of the defendant’s facility,
             whichever is earlier, may reduce the term of
             imprisonment (and may impose a term of
             probation or supervised release with or
             without conditions that does not exceed the

                                      3
Case 1:07-cr-00615-SOM Document 758 Filed 06/02/20 Page 4 of 9   PageID #: 7369



            unserved portion of the original term of
            imprisonment), after considering the factors
            set forth in section 3553(a) to the extent
            that they are applicable, if it finds that–

            (i) extraordinary and compelling reasons
            warrant such a reduction

                  . . . .

            and that such a reduction is consistent with
            applicable policy statements issued by the
            Sentencing Commission.

 18 U.S.C. § 3582(c)(1)(A)(i).

            In other words, for the court to exercise its authority

 under § 3582(c)(1)(A) to reduce a sentence, it must (1) find that

 the defendant exhausted his administrative remedies or that 30

 days have passed since he filed an administrative compassionate

 relief request; (2) find, after considering the factors set forth

 in section 3553(a), that extraordinary and compelling reasons

 warrant a sentence reduction; and (3) find that such a reduction

 is consistent with the Sentencing Commission’s policy statements.

            Congress authorized the United States Sentencing

 Commission to determine what “extraordinary and compelling

 reasons” would support the reduction of a sentence, notably

 cautioning that the rehabilitation of a defendant, by itself, was

 insufficient:

            (t) The Commission, in promulgating general
            policy statements regarding the sentencing
            modification provisions in section
            3582(c)(1)(A) of title 18, shall describe
            what should be considered extraordinary and
            compelling reasons for sentence reduction,
            including the criteria to be applied and a

                                      4
Case 1:07-cr-00615-SOM Document 758 Filed 06/02/20 Page 5 of 9   PageID #: 7370



            list of specific examples. Rehabilitation of
            the defendant alone shall not be considered
            an extraordinary and compelling reason.

 28 U.S.C. § 994(t).

            The Sentencing Commission then promulgated U.S.S.G.

 § 1B1.13, which states:

            Upon motion of the Director of the Bureau of
            Prisons under 18 U.S.C. § 3582(c)(1)(A), the
            court may reduce a term of imprisonment (and
            may impose a term of supervised release with
            or without conditions that does not exceed
            the unserved portion of the original term of
            imprisonment) if, after considering the
            factors set forth in 18 U.S.C. § 3553(a), to
            the extent that they are applicable, the
            court determines that–

            (1)(A) Extraordinary and compelling reasons
            warrant the reduction; or
            (B) The defendant (i) is at least 70 years
            old; and (ii) has served at least 30 years in
            prison pursuant to a sentence imposed under
            18 U.S.C. § 3559(c) for the offense or
            offenses for which the defendant is
            imprisoned;

            (2) The defendant is not a danger to the
            safety of any other person or to the
            community, as provided in 18 U.S.C.
            § 3142(g); and

            (3) The reduction is consistent with this
            policy statement.

            The comment to § 1B1.13 of the sentencing guidelines

 discusses four “extraordinary and compelling reasons” justifying

 a reduction of a sentence: (1) the medical condition of the

 defendant; (2) the age of the defendant; (3) family circumstances

 requiring the defendant to perform caregiving functions; or

 (4) other reasons “[a]s determined by the Director of the Bureau

                                      5
Case 1:07-cr-00615-SOM Document 758 Filed 06/02/20 Page 6 of 9   PageID #: 7371



 of Prisons.”    U.S.S.G. § 1B1.13 cmt. n.1.       The comment reiterates

 that, “[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

 defendant is not, by itself, an extraordinary and compelling

 reason for purposes of this policy statement.”          U.S.S.G. § 1B1.13

 cmt. n.3.

             The Sentencing Commission has not yet updated U.S.S.G.

 § 1B1.13 or its comments to reflect the First Step Act’s

 allowance of a defendant to move for relief.

             The Government does not dispute that Acuna exhausted

 his prison remedies with respect to his request for a reduction

 of sentence as required by 18 U.S.C. § 3582(c)(1)(A).           See ECF

 Nos. 750, PageID # 7317 (stating that Acuna filed a request for

 compassionate release with his warden and that thirty days have

 passed without the warden taking action on that request); 753

 (failing to raise exhaustion in the Opposition); 750-2, PageID

 # 7327 (Request to Warden to reduce sentence pursuant to First

 Step Act)).    The court therefore turns to the merits of his

 request.

             Acuna first argues that the length of his prison term

 constitutes an “extraordinary and compelling reason” to reduce

 his sentence.    See ECF No. 750, PageID # 7317.        This court is

 unpersuaded.    The sentence balanced the sentencing factors laid

 out in 18 U.S.C. § 3553(a) and was affirmed on appeal.           Acuna

 acknowledges that he deserved “a harsh sentence.”          See id.,


                                      6
Case 1:07-cr-00615-SOM Document 758 Filed 06/02/20 Page 7 of 9   PageID #: 7372



 PageID # 7317-18.     The passage of time is not an “extraordinary

 and compelling reason” to reduce his sentence.          Acuna may now

 regret having rejected plea offers, but that does not create an

 “extraordinary and compelling reason” to reduce his sentence.

 Nor is the court persuaded by Acuna’s citation of research

 indicating that a lengthy prison term does not necessarily reduce

 the likelihood of reoffending.       While this court is certainly

 interested in avoiding new offenses, a prison term has additional

 purposes, such as punishment.

            The court agrees with Acuna that, while rehabilitation

 alone does not constitute an “extraordinary and compelling

 reason” to reduce a sentence, it might, under some circumstances,

 combine with other factors to justify a reduction.          However, the

 court finds no such combination here.        Acuna’s motion focuses

 primarily on his “extensive rehabilitation.”         See ECF No. 750,

 PageID #s 7321-22.     The court commends Acuna for his efforts to

 chart a new path while in prison, but concludes that, even

 combining his rehabilitation with other factors raised in his

 motion, Acuna fails to show “extraordinary and compelling

 reasons” to reduce his sentence.

            For example, Acuna also mentions that, at the time he

 and his wife (a co-Defendant) were sentenced, they had two young

 children, who apparently went to live with their grandparents.

 Id., PageID # 7320.     Acuna refers to studies indicating the



                                      7
Case 1:07-cr-00615-SOM Document 758 Filed 06/02/20 Page 8 of 9   PageID #: 7373



 effect on children of having their parents imprisoned.           This is a

 circumstance that this judge, like many other judges, frequently

 takes into account in imposing sentences, but Acuna does not show

 that this is an “extraordinary and compelling reason” to reduce a

 sentence after the children have already spent over a decade

 without their parents.      Application Note 1 to U.S.S.G. § 1B1.13

 discusses “Family Circumstances” amounting to “extraordinary and

 compelling reasons” to reduce a sentence.         These circumstances

 contemplate a defendant’s need to take care of a family member,

 referring specifically to “(i) The death or incapacitation of the

 caregiver of the defendant’s minor child or minor children” and

 “(ii) The incapacitation of the defendant’s spouse or registered

 partner when the defendant would be the only available caregiver

 for the spouse or registered partner.”        Acuna’s children are

 being cared for by their grandparents, and Acuna presents no

 details on how the circumstances of that care merit a sentence

 reduction at this point.      His wife is in prison.      This court is

 by no means discounting the value to the children of having their

 father with them.     Rather, this court is unable to conclude from

 the present record that Acuna’s absence now amounts to an

 “extraordinary and compelling reason” to release him early.

            The court additionally notes that Acuna may be subject

 to deportation whenever he completes his prison term.           See

 Amended Judgment, Special Conditions of Supervision # 4



                                      8
Case 1:07-cr-00615-SOM Document 758 Filed 06/02/20 Page 9 of 9          PageID #: 7374



 (requiring Acuna to “cooperate with the Department of Homeland

 Security by participating in all removal hearings”).                  Thus, Acuna

 may not be automatically released from prison even if this court

 were to reduce his sentence.           And, unless his children joined him

 in Mexico, he would not reside with them if deported.

 IV.          CONCLUSION.

              Acuna’s motion for reduction of sentence is DENIED.



              IT IS SO ORDERED.

              DATED: Honolulu, Hawaii, June 2, 2020.




                                 /s/ Susan Oki Mollway

                                 Susan Oki Mollway
                                 United States District Judge



 Acuna v. United States, CRIM. NO. 07-00615 SOM; ORDER DENYING MOTION REQUESTING
 REDUCTION OF SENTENCE PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)(i)




                                          9
